Citation Nr: 0711982	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post operative 
residuals of colon cancer, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.  He served in Vietnam.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in Columbia, 
South Carolina that denied service connection for status post 
colon cancer, to include as secondary to Agent Orange 
exposure.


FINDING OF FACT

Cancer of the colon was first clinically demonstrated many 
years after discharge from active duty, and has not been 
related to service or the veteran's in-service exposure to 
Agent Orange.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
military service, to include exposure to Agent Orange, and 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was exposed to Agent Orange as 
the result of service in Vietnam and developed colon cancer 
as a result thereof for which service connection should be 
granted.  The record reflects that although the appellant has 
premised the claim of service connection for colon cancer on 
exposure to Agent Orange, the RO has considered direct and 
presumptive incurrence, and the Board will do so as well.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
entitlement to service connection for colon cancer has been 
accomplished.  As evidenced by the statement of the case and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claim.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in February 2003 and July 2006, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession.  38 
C.F.R. § 3.159(b).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for colon cancer.  Extensive VA clinical records have been 
received and associated with the claims folder.  There is no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus or adult-onset diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual background and legal analysis

The veteran's service medical records reflect no treatment 
for colorectal symptoms or cancer.  He was afforded VA 
examinations in 1998 and 2001 and no complaints or findings 
referable to abdominal symptomatology or cancer were 
recorded.  VA outpatient clinical records dating from March 
2002 reflect that the appellant was found to have multiple 
colon polyps by colonoscopy that were biopsied and showed 
severe dysplasia.  He was admitted in May 2002 and underwent 
a right hemicolectomy that disclosed intramucosal 
adenocarcinoma.  Subsequent VA outpatient clinical records 
reflect that the veteran received regular follow-up for 
various complaints and disorders, include recurring colon 
polyps that were excised.  No recurrence of cancer has been 
noted.  

The evidence in this instance indicates that cancer was not 
demonstrated in service or within one year of discharge from 
active duty.  Therefore, service connection for such may not 
granted on either a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e). See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  However, the condition for 
which service connection is sought in this instance-colon 
cancer-is not one of the diseases listed under 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service 
connection for the colon cancer cannot be granted on a 
presumptive basis under the auspices of 38 U.S.C.A. § 1116 
and 38 C.F.R. §§ 3.307 and 3.309.

Nonetheless, service connection for colon cancer could 
possibly be established if the evidence otherwise showed that 
it was the result of exposure to Agent Orange. See Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

The record reflects, however, that no physician in the record 
or any other competent source has attributed colon cancer to 
Agent Orange exposure during active duty.  The only evidence 
in support of the claim is the veteran's own statement to the 
effect that colon cancer is related to service.  However, as 
a layperson, the appellant is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of his colon cancer. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In summary, the Board finds that there is no evidence of 
colon cancer during service or within one year thereof, and 
no competent evidence that provides a link between military 
service and colon cancer.  Thus, the preponderance of the 
evidence is against the claim and service connection for post 
operative residuals of colon cancer must be denied.


ORDER

Service connection for post operative residuals of colon 
cancer is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


